Citation Nr: 1517166	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for Type II diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to a rating in excess of 20 percent for service-connected Type II diabetes mellitus.  The Veteran filed a Notice of Disagreement in April 2008.  The RO issued a Statement of the Case in October 2009, and in January 2010, the Veteran perfected his appeal as to this issue by filing a Substantive Appeal (VA Form 9).  The RO in Detroit, Michigan, currently has jurisdiction over this appeal.

In January 2015, the Veteran testified before the undersigned at the local RO at a Board video teleconference hearing.  A copy of the hearing transcript has been associated with the claims file.  

At his Board hearing, the Veteran testified that he is currently unemployed due to his service-connected Type II diabetes mellitus.  See Board Hearing Tr. at 7-9, 11.  The Board considers the Veteran's testimony sufficient to raise a claim of entitlement to TDIU due to service-connected Type II diabetes mellitus.  In making this determination, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that TDIU entitlement is not a freestanding claim, but must instead be considered as part and parcel of an appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board finds that it has jurisdiction to address the issue of entitlement to TDIU, as reflected on the title page.

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of this appeal in the January 2013 Supplemental SOC (SSOC).  To date, these records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The issues of entitlement to service connection for tinnitus and entitlement to service connection for erectile dysfunction have been raised by the record in a January 2015 statement, but have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran seeks a higher rating for his service-connected Type II diabetes mellitus, currently evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, which evaluates diabetes mellitus.  Specifically, the Veteran asserts that his Type II diabetes mellitus requires insulin, restricted diet, and regulation of activities, which would warrant the higher 40 percent rating.  See Board Hearing Tr. at 7-9, 11, and 21-22.  Moreover, at his Board hearing, the Veteran testified that he was forced to quit his job because, pursuant to the Federal Motor Carrier Safety Administration regulations-and specifically 49 C.F.R. § 391.41, which defines the Qualifications of Drivers and Longer Combination Vehicle (LCV) Driver Instructors-individuals with required insulin use are not permitted to fill his specific position.  See Board Hearing Tr. at 7-9, 11.  In this regard, the Veteran's representative has asserted that the Veteran's Type II diabetes mellitus has required regulation of his activities in that he cannot work specific types of jobs due to his Type II diabetes mellitus.  See Board Hearing Tr. at 21-22.  Before the Board can adjudicate this claim, however, additional development is required.  

The Board finds that another VA diabetes mellitus examination is necessary in this case to assess the current nature, extent, and severity of the Veteran's service-connected Type II diabetes mellitus.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination to determine the severity of his service-connected Type II diabetes mellitus in March 2011.  Significantly, however, in January 2015, the Veteran reported that his Type II diabetes mellitus has worsened insofar as he has been required to take five insulin shots a day (as opposed to one to two) since approximately 2013.  See Board Hearing Tr. at 5, 11-13.  The Veteran also asserts that his Type II diabetes mellitus now causes a regulation of his activities - namely, preventing him from working at his prior truck driving job.  See Board Hearing Tr. at 7-9, 11.  In this regard, the Board notes that the March 2011 VA examination report found that the Veteran's Type II diabetes mellitus required only one shot of insulin a day and did not require a regulation of his activities.  

As such, in light of the fact that the most recent examination report of record is now almost five years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, the Board finds that another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's service-connected Type II diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that a VA examination must be conducted where the evidence of record does not reflect the current state of a Veteran's disability).  

Additionally, regarding the TDIU claim, a remand is required in order to obtain a VA medical opinion to determine whether his service-connected disabilities, to include his Type II diabetes mellitus, peripheral neuropathy of the right lower extremity associated with his Type II diabetes mellitus, peripheral neuropathy of the left lower extremity associated with his Type II diabetes mellitus, and ischemic heart disease (coronary artery disease) associated with his Type II diabetes mellitus, currently preclude him from performing substantially gainful employment.  In this regard, the evidence of record indicates that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected Type II diabetes mellitus, to include the complications from this disability.  See Board Hearing Tr. at 7-9, 11.  To date, however, a VA medical opinion addressing the effect of his service-connected disabilities on his ability to work has not been obtained.  On remand, such a medical opinion must be obtained as it is necessary before the TDIU claim can be decided on the merits.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

On remand, the AOJ should also obtain any outstanding VA treatment records and should afford the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, including information regarding any private treatment.  See 38 U.S.C.A § 5103 (West 2014); 38 C.F.R. § 3.159(c) (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate action to obtain the Veteran's complete VA treatment records for treatment for his service-connected disabilities.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish the Veteran with a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected Type II diabetes mellitus.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address whether the Veteran's Type II diabetes mellitus requires any of the following:

a) Oral hypoglycemic agent;

b) Restricted diet;

c) Regulation of activities (i.e., avoidance of strenuous occupational and recreational activities);

d) Insulin (if insulin is required, the frequency of required use should be identified);

e) Episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider (if hospitalization and/or visits to a diabetic care provider are required, the frequency of such episodes should be identified); and/or

f) Progressive loss of weight and/or strength.

In doing so, the examiner's attention is directed to the Veteran's contentions that he was forced to quit his truck driving job because, pursuant to the Federal Motor Carrier Safety Administration regulations-and specifically 49 C.F.R. § 391.41, which defines the Qualifications of Drivers and LCV Driver Instructors- individuals with required insulin use are not permitted to fill his specific position.  In this regard, the Veteran argues that his Type II diabetes mellitus has required regulation of his activities in that he cannot work specific types of jobs due to his Type II diabetes mellitus.  See Board Hearing Tr. at 7-9, 11, and 21-22. 

The examiner should also discuss the nature and severity of any additional complications that the Veteran has as a result of his service-connected Type II diabetes mellitus.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete, clearly-stated rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  After the development requested in items (1) and (2) is completed, obtain a VA medical opinion assessing the impact that the Veteran's service-connected disabilities, to include Type II diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and ischemic heart disease (coronary artery disease) have on his ability to work.  It is left to the discretion of the VA examiner as to whether an examination needs to be scheduled before the medical opinion can be provided and/or whether the requested opinions can be provided in conjunction with the examination ordered in directive (3).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

The VA examiner should provide an opinion, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, on the functional impairment caused solely by the Veteran's service-connected disabilities of: (1) Type II diabetes mellitus, (2) peripheral neuropathy of the right lower extremity, (3) peripheral neuropathy of the left lower extremity, and (4) ischemic heart disease (coronary artery disease).  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities (both individually and in combination), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In doing so, the effects of treatments and medications used to treat the service-connected disabilities must be considered.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete, clearly-stated rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



